Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of November 18, 2010

among

PMC-SIERRA US, INC.,

as the Borrower,

PMC-SIERRA, INC.,

as the Parent

and

BANK OF AMERICA, N.A.,

as the Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

               Page  

ARTICLE I

     DEFINITIONS AND ACCOUNTING TERMS      1   

1.01.

       Defined Terms      1   

1.02.

       Other Interpretive Provisions      10   

1.03.

       Accounting Terms      11   

1.04.

       References to Agreements and Laws      11   

1.05.

       Times of Day      11   

ARTICLE II

     THE COMMITMENT AND THE LOAN      11   

2.01.

       Loan      11   

2.02.

       Borrowing.      12   

2.03.

       Prepayments.      12   

2.04.

       Repayment of Loans      12   

2.05.

       Interest.      12   

2.06.

       Computation of Interest and Fees      13   

2.07.

       Evidence of Debt      13   

2.08.

       Payments Generally      13   

ARTICLE III

     TAXES and YIELD PROTECTION      14   

3.01.

       Taxes.      14   

3.02.

       Increased Cost and Reduced Return; Capital Adequacy      15   

3.03.

       Requests for Compensation      15   

3.04.

       Survival      15   

ARTICLE IV

     CONDITIONS PRECEDENT TO Loan      15   

4.01.

       Conditions of Credit Extension      15   

ARTICLE V

     REPRESENTATIONS AND WARRANTIES      17   

5.01.

       Existence, Qualification and Power; Compliance with Laws      17   

5.02.

       Authorization; No Contravention      17   

5.03.

       Governmental Authorization; Other Consents      18   

5.04.

       Binding Effect      18   

5.05.

       Financial Statements; No Material Adverse Effect      18   

5.06.

       Litigation      19   

5.07.

       No Default      19   

5.08.

       Ownership of Property; Liens      19   

5.09.

       Environmental Compliance      19   

5.10.

       Insurance      19   

5.11.

       Taxes      19   

5.12.

       ERISA Compliance      19   

 

i



--------------------------------------------------------------------------------

5.13.

       Margin Regulations; Investment Company Act.      20   

5.14.

       Disclosure      20   

5.15.

       Compliance with Laws      21   

5.16.

       Intellectual Property; Licenses, Etc      21   

5.17.

       Liquidity      21   

5.18.

       Solvency      21   

ARTICLE VI

     AFFIRMATIVE COVENANTS      21   

6.01.

       Certificates; Other Information      21   

6.02.

       Notices      22   

6.03.

       Payment of Obligations      22   

6.04.

       Preservation of Existence, Etc.      23   

6.05.

       Maintenance of Properties      23   

6.06.

       Maintenance of Insurance      23   

6.07.

       Compliance with Laws      23   

6.08.

       Books and Records      23   

6.09.

       Inspection Rights      23   

6.10.

       Use of Proceeds      24   

ARTICLE VII

     NEGATIVE COVENANTS      24   

7.01.

       Liens      24   

7.02.

       Indebtedness      25   

7.03.

       Fundamental Changes      26   

7.04.

       Dispositions      26   

7.05.

       Restricted Payments      27   

7.06.

       Change in Nature of Business      28   

7.07.

       Transactions with Affiliates      28   

7.08.

       Burdensome Agreements      28   

7.09.

       Use of Proceeds      28   

ARTICLE VIII

     EVENTS OF DEFAULT AND REMEDIES      29   

8.01.

       Events of Default      29   

8.02.

       Remedies Upon Event of Default      31   

8.03.

       Application of Funds      31   

ARTICLE IX

     MISCELLANEOUS      31   

9.01.

       Amendments; Etc      31   

9.02.

       Notices and Other Communications; Facsimile Copies      31   

9.03.

       No Waiver; Cumulative Remedies      32   

9.04.

       Attorney Costs, Expenses and Taxes      32   

9.05.

       Indemnification by the Borrower      33   

9.06.

       Payments Set Aside      34   

9.07.

       Successors and Assigns      34   

9.08.

       Confidentiality      36   

9.09.

       Set-off      37   

 

ii



--------------------------------------------------------------------------------

9.10.

     Interest Rate Limitation      37   

9.11.

     Counterparts      37   

9.12.

     Integration      37   

9.13.

     Survival of Representations and Warranties      38   

9.14.

     Severability      38   

9.15.

     Governing Law.      38   

9.16.

     Waiver of Right to Trial by Jury      39   

9.17.

     USA Patriot Act Notice      39   

ARTICLE X

   CONTINUING GUARANTY      39   

10.01.

     Guaranty      39   

10.02.

     Guaranty Absolute      39   

10.03.

     Rights of Lenders      40   

10.04.

     Certain Waivers      40   

10.05.

     Obligations Independent      40   

10.06.

     Subrogation      41   

10.07.

     Termination; Reinstatement      41   

10.08.

     Subordination      41   

10.09.

     Stay of Acceleration      41   

10.10.

     Condition of Borrower      41    SCHEDULES   

5.05

     Supplement to Interim Financial Statements   

5.12

     ERISA Compliance   

7.02

     Existing Indebtedness   

9.02

     Lending Office, Addresses for Notices    EXHIBITS              Form of   

A     

     Loan Notice   

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 18, 2010 by
and among PMC-SIERRA US, INC., a Delaware corporation (the “Borrower”),
PMC-SIERRA, INC., a Delaware corporation (the “Parent”), and BANK OF AMERICA,
N.A. (the “Lender”).

The Loan Parties have requested that the Lender make a single term loan to the
Borrower in the amount of $220,000,000, and the Lender is willing to do so on
the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition by the Parent of all of the equity interests
of Wintegra, Inc. pursuant to the Acquisition Agreement, the consummation of
which is to occur on the Closing Date.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
October 21, 2010, among the Parent, a newly formed direct wholly-owned
subsidiary of the Parent, Wintegra, Inc. and a representative of certain equity
holders of Wintegra, Inc.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agreement” means this Credit Agreement.

“Applicable Rate” means a per annum rate equal to 1.50%.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of one primary law firm or other external counsel (and, if
necessary, one local counsel in each relevant local jurisdiction) and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all reasonable and documented expenses and disbursements of
internal counsel.

 

1



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 27, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Lender as its
“prime rate.” The “prime rate” is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located.

“Change of Control” has the meaning specified in the Indenture.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Security Agreement
and all property of the Loan Parties that is or is intended under the terms of
the Loan Documents to be subject to Liens in favor of the Lender.

“Commitment” means the obligation of the Lender to make the Loan hereunder in an
aggregate principal amount of $220,000,000.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

 

2



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate plus (c) 2% per annum.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
expressed in another currency, the amount of Dollars which is equivalent to the
amount so expressed in such other currency based on the applicable exchange
rates quoted in the most current Wall Street Journal.

“Eligible Assignee” has the meaning specified in Section 9.07(h).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

3



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any

 

4



--------------------------------------------------------------------------------

manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guaranty” means the guaranty contained in Article X made by the Parent in favor
of the Lender.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of

 

5



--------------------------------------------------------------------------------

business and (ii) any earn-out obligation until any such earn-out obligation is
not paid after becoming due and payable);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Liabilities” has the meaning specified in Section 9.05.

“Indemnitees” has the meaning specified in Section 9.05.

“Indenture” means that certain Indenture, dated as of October 26, 2005, as in
effect on the date hereof, between the Parent and U.S. Bank National
Association, as trustee, with respect to the Parent’s 2.25% Senior Convertible
Notes due 2025.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

 

6



--------------------------------------------------------------------------------

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“Lending Office” means the office or offices of the Lender described on Schedule
9.02, or such other office or offices as the Lender may from time to time notify
the Borrower.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means, collectively, this Agreement, the Security Agreement and
all documents, instruments and agreements delivered by any Loan Party in
connection with any of the foregoing.

“Loan Notice” means a notice of the borrowing of the Loan which shall be
substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and the Parent.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Maturity Date” means January 17, 2011.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, solely for purposes of Article X hereof,
“Obligations” shall mean the Obligations (as defined above) of the Borrower.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means, with respect to the Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of the Loan occurring on such date.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 9.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Register” has the meaning specified in Section 9.07(d).

 

8



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreement” means that certain Pledge and Security Agreement dated as
of the date hereof made by the Loan Parties in favor of the Lender.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the property of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Investments” means investments in debt obligations specified on a
schedule attached to the certificate delivered pursuant to Section 4.01(a)(vii)
(reflecting the investment portfolio of the Parent and its Subsidiaries as of
November 9, 2010) and replacements thereof which do not materially alter the
aggregate credit quality or concentration of such investment portfolio.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are

 

9



--------------------------------------------------------------------------------

at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” has the meaning specified in Section 3.01(a).

“Threshold Amount” means $40,000,000.

“United States” and “U.S.” mean the United States of America.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

10



--------------------------------------------------------------------------------

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements.

1.04. References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to California time (daylight or standard, as
applicable).

ARTICLE II

THE COMMITMENT AND THE LOAN

2.01. Loan. Subject to the terms and conditions set forth herein, the Lender
agrees to make a single loan (the “Loan”) to the Borrower on the Closing Date in
the aggregate amount of the Commitment.

 

11



--------------------------------------------------------------------------------

2.02. Borrowing.

(a) The borrowing hereunder shall be made upon the Borrower’s irrevocable notice
to the Lender, which may be given by telephone. Such notice must be received by
the Lender not later than 1:00 p.m. on the requested date of the borrowing of
the Loan. Any telephonic notice must be confirmed promptly by delivery to the
Lender of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. The Loan Notice (whether telephonic or
written) shall specify (i) that the Borrower is requesting the borrowing of the
Loan, (ii) the requested date of the borrowing (which shall be a Business Day)
and (iii) the principal amount of the Loan to be borrowed.

(b) Upon satisfaction of the conditions set forth in Section 4.01, the Lender
shall make the proceeds of the Loan available to the Borrower by crediting the
account of the Borrower on the books of the Lender with the amount of such
proceeds.

(c) At any time that the Loan is outstanding, the Lender shall notify the
Borrower of any change in the Lender’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

2.03. Prepayments.

(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay the Loan in whole or in part without premium or penalty;
provided that (a) such notice must be received by the Lender not later than 1:00
p.m. on the date of prepayment of the Loan; and (b) any prepayment of the Loan
shall be in a principal amount of $10,000,000 or a whole multiple of $1,000,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that if such prepayment is in
connection with a refinancing of the Loan, then the Borrower may condition such
notice on the effectiveness of the applicable refinancing.

(b) Within three Business Days after the receipt by either Loan Party of any
repayment in cash of principal under the Note (as defined in the Security
Agreement), the Borrower shall make a prepayment of the Loan in an amount equal
to such cash repayment.

2.04. Repayment of Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of the Loan outstanding on such date.

2.05. Interest.

(a) Subject to the provisions of subsection (b) below, the Loan shall bear
interest on the outstanding principal amount thereof from the Closing Date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate

 

12



--------------------------------------------------------------------------------

per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on the Loan shall be due and payable in arrears on the Maturity
Date and at such other times as may be specified herein. Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.06. Computation of Interest and Fees. All computations of interest for the
Loan shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. Interest shall accrue on the Loan for the day on
which the Loan is made, and shall not accrue on the Loan, or any portion
thereof, for the day on which the Loan or such portion is paid, provided that if
the Loan is repaid on the same day on which it is made it shall, subject to
Section 2.08(a), bear interest for one day.

2.07. Evidence of Debt. The Loan shall be evidenced by one or more accounts or
records maintained by the Lender in the ordinary course of business. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loan made by the Lender to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Upon the
request of the Lender, the Borrower shall execute and deliver to the Lender a
promissory note in form reasonably satisfactory to the Lender, which note shall
evidence the Lender’s Loan in addition to such accounts or records. The Lender
may attach schedules to such note and endorse thereon the date, amount and
maturity thereof and payments with respect thereto.

2.08. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 3:00 p.m. on the date specified
herein. All payments received by the Lender after 3:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest.

(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for the Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for the Loan in any
particular place or manner.

 

13



--------------------------------------------------------------------------------

ARTICLE III

TAXES AND YIELD PROTECTION

3.01. Taxes.

(a) Any and all payments by any Loan Party to or for the account of the Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If a Loan
Party shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions,
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within 30 days after the date of such payment, such Loan Party shall
furnish to the Lender the original or a certified copy of a receipt evidencing
payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If any Loan Party shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Lender, such Loan Party shall also pay to the Lender, at the time interest is
paid, such additional amount that the Lender specifies is necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Lender for (i) the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, that the Borrower shall not be required to reimburse the Lender in
respect of interest, penalties or additions to tax attributable to Taxes if such
interest, penalties or additions to tax are attributable to the gross negligence
or willful misconduct of the Lender. Payment under this subsection (d) shall be
made within 30 days after the date the Lender makes a demand therefor.

 

14



--------------------------------------------------------------------------------

(e) If the Lender determines, in its sole discretion, that it has received a
refund of, or direct credit against, any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. This subsection (e) shall not be construed to require the Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

3.02. Increased Cost and Reduced Return; Capital Adequacy. If the Lender
determines that the introduction of any Law regarding capital adequacy or any
change therein or in the interpretation thereof, or compliance by the Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of the Lender or any corporation controlling the Lender as a
consequence of the Lender’s obligations hereunder (taking into consideration its
policies with respect to capital adequacy and the Lender’s desired return on
capital), then from time to time upon demand of the Lender, the Borrower shall
pay to the Lender such additional amounts as will compensate the Lender for such
reduction.

3.03. Requests for Compensation. A certificate of the Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods. The Borrower shall not be required to
compensate the Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that the Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.04. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO LOAN

4.01. Conditions of Credit Extension. The obligation of the Lender to make the
Loan is subject to satisfaction of the following conditions precedent:

(a) The Lender’s receipt of the following, each of which shall be originals or
facsimiles or delivered through other electronic transmission (followed promptly
by originals where appropriate) unless otherwise specified, each dated the
Closing Date (or, in the case of

 

15



--------------------------------------------------------------------------------

certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Lender:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Lender and the Borrower;

(ii) executed counterparts of the Security Agreement;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv) such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing in its jurisdiction of organization;

(v) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Loan Parties, addressed to the Lender;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.01(f), (g) and (i) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) a schedule of the Specified Investments;

(viii) a solvency certificate with respect to the Borrower, signed by the chief
financial officer of the Borrower; and

(ix) UCC, tax lien and judgment search results for each Loan Party with respect
to its jurisdiction of organization.

(b) The Borrower shall have delivered the Note (as defined in the Security
Agreement) to the Lender, accompanied by a note power duly endorsed in blank.

(c) PMC Malaysia (as defined in the Security Agreement) shall have executed and
delivered to the Lender the Acknowledgement Agreement (as defined in the
Security Agreement).

 

16



--------------------------------------------------------------------------------

(d) The Borrower shall have paid the Lender a closing fee of $100,000.

(e) The Borrower shall have paid all Attorney Costs of the Lender to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).

(f) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or the Security Agreement shall be true and correct on
and as of the Closing Date.

(g) No Default shall exist, or would result from the borrowing of the Loan.

(h) The Lender shall have received a Loan Notice in accordance with the
requirements hereof.

(i) The Parent shall have consummated (or, substantially concurrently with the
making of the Loan hereunder, will consummate) the Acquisition in accordance
with the terms of the Acquisition Agreement and applicable Laws.

(j) The Closing Date shall have occurred on or before November 18, 2010.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lender that:

5.01. Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a corporation duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject in a

 

17



--------------------------------------------------------------------------------

manner that could reasonably be expected to have a Material Adverse Effect; or
(c) violate any Law in any material respect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) filings to perfect the Liens on the Collateral granted by the Loan Parties
in favor of the Lender, (b) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (c) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required, show all
material indebtedness and other liabilities, direct or contingent, of the Parent
and its Subsidiaries as of the date thereof, including material liabilities for
taxes, material commitments and Indebtedness.

(b) The unaudited consolidated financial statements of the Parent and its
Subsidiaries dated September 26, 2010, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Parent and its consolidated
Subsidiaries as of the date of such financial statements, in each case only if
and to the extent not disclosed in such financial statements.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties, threatened in writing, at law,
in equity, in arbitration or before any Governmental Authority, against any Loan
Party or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.07. No Default. Neither the Loan Parties nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08. Ownership of Property; Liens. Each Loan Party and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Loan Parties and their Subsidiaries is subject to no Liens, other than Liens
permitted by Section 7.01.

5.09. Environmental Compliance. The Loan Parties and their Subsidiaries are in
compliance with Environmental Law, except for any failure to comply that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10. Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

5.11. Taxes. The Loan Parties and their Subsidiaries have filed all material
Federal, state and other material tax returns and reports required to be filed,
and have paid all material Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against any Loan Party or any Subsidiary
that would, if made, have a Material Adverse Effect.

5.12. ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws, except for any failure to comply that could not
reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no

 

19



--------------------------------------------------------------------------------

prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA; and
(vi) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither any Loan Party nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (i) on the Closing Date, those
listed on Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.14. Disclosure. Each Loan Party has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder, taken as a whole (as modified or supplemented
by other information so furnished), contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions

 

20



--------------------------------------------------------------------------------

believed to be reasonable at the time (it being understood that such projections
may vary from actual results and that such variances may be material).

5.15. Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.16. Intellectual Property; Licenses, Etc. Each Loan Party and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Loan Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any Subsidiary infringes upon
any rights held by any other Person in a manner that could reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of the Loan Parties,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.17. Liquidity. As of the Closing Date, the Parent and its wholly-owned
Subsidiaries hold cash, cash equivalent investments and Specified Investments
having a Dollar Amount aggregating in excess of $500,000,000, which cash, cash
equivalent investments and Specified Investments are owned by the Parent or its
wholly-owned Subsidiaries free and clear of any Liens of third parties.

5.18. Solvency. The Borrower is Solvent and, immediately after giving effect to
the Loan and the use by the Borrower of the proceeds thereof as set forth in
Section 6.10, will be Solvent.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Commitment shall be in effect, the Loan or other Obligation
(other than contingent indemnification obligations) hereunder shall remain
unpaid or unsatisfied, each Loan Party shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.10 and 6.11) cause each
Subsidiary to:

6.01. Certificates; Other Information. Deliver to the Lender, in form and detail
reasonably satisfactory to the Lender:

(a) promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit

 

21



--------------------------------------------------------------------------------

committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
Subsidiary, or any audit of any of them;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of any Loan Party, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Lender pursuant hereto;
and

(c) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(b) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which the Borrower posts such documents, or provides a
link thereto on the Borrower’s website on the Internet at the website address
listed on Schedule 9.02; provided that: (i) if the Lender so requests, the
Borrower shall deliver paper copies of such documents to the Lender until a
written request to cease delivering paper copies is given by the Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Lender of the posting of any such documents.

6.02. Notices. Promptly notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.02(a) shall
describe with reasonable particularity any and all provisions of this Agreement
and any other Loan Document that have been breached.

6.03. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments

 

22



--------------------------------------------------------------------------------

and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Loan Party or such Subsidiary; (b) all lawful material claims which, if
unpaid, would by law become a Lien upon its property; and (c) all material
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.04. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.05. Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

6.06. Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Loan Party, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

6.07. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.08. Books and Records. (a) Maintain proper books of record and account, in
which entries true and correct in all material respects and in conformity with
GAAP consistently applied shall be made; and (b) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over such Loan Party or
such Subsidiary, as the case may be.

6.09. Inspection Rights. Permit representatives and independent contractors of
the Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (subject to such

 

23



--------------------------------------------------------------------------------

accountants’ customary policies and procedures), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Lender (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice. The Lender shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.

6.10. Use of Proceeds. Use the proceeds of the Loan not in contravention of any
Law and to repay a portion of the valid existing intercompany Indebtedness owed
by the Borrower to the Parent, which repaid amount the Parent shall use to fund
in part the Acquisition on the Closing Date.

ARTICLE VII

NEGATIVE COVENANTS

So long as the Commitment shall be in effect, the Loan or any other Obligation
(other than contingent indemnification obligations) hereunder shall remain
unpaid or unsatisfied, no Loan Party shall, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case

 

24



--------------------------------------------------------------------------------

materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(h) Liens securing Indebtedness permitted under Section 7.02(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) arising in the
ordinary course of business in favor of a banking or other financial institution
arising as a matter of Law or under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and that are within the general parameters
customary in the banking industry or arising pursuant to such banking
institutions general terms and conditions;

(j) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered in the ordinary course of
business; and

(k) Liens securing other monetary obligations not at any time in excess of
$30,000,000 in aggregate outstanding principal amount.

Notwithstanding the foregoing, in no event shall the Borrower incur or suffer to
exist any Lien upon the Collateral other than Liens pursuant to the Loan
Documents.

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

(c) Guarantees of any Loan Party or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of any Loan Party or any Subsidiary;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of

 

25



--------------------------------------------------------------------------------

speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(h); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $10,000,000;

(f) Indebtedness of any Loan Party owing to any Loan Party or any Subsidiary;

(g) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(h) Indebtedness incurred by in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness incurred in the ordinary
course of business with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

(i) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice and not in connection with the borrowing of money; and

(j) other Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding.

7.03. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) any Loan Party, provided that such Loan
Party shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Loan Party or (other than in the case
of the Borrower) to another Subsidiary; provided that if the transferor in such
a transaction is a wholly-owned Subsidiary, then the transferee must either be a
Loan Party or a wholly-owned Subsidiary.

7.04. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition to be consummated prior to the Maturity Date, except:

 

26



--------------------------------------------------------------------------------

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business and
Dispositions in the ordinary course of business of property no longer used or
useful in the conduct of the business of the Parent, the Borrower or any of
their Subsidiaries;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Loan Party or any Subsidiary to any Loan
Party or to a wholly-owned Subsidiary; provided that if the transferor of such
property is a Loan Party, the transferee thereof must either be a Loan Party;

(e) Dispositions permitted by Section 7.03;

(f) Dispositions of cash and cash equivalents;

(g) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Parent, the Borrower or any of their Subsidiaries;

(h) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business; and

(i) Dispositions by each Loan Party and its Subsidiaries not otherwise permitted
under this Section 7.04; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of after the date hereof in reliance on this
clause (i) shall not exceed $30,000,000;

provided, however, that any Disposition pursuant to this Section 7.04 (other
than with respect to clause (d)) shall be for fair market value.

7.05. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(i) each Subsidiary and the Borrower may make Restricted Payments to the Parent
and to the Borrower and to wholly-owned Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Subsidiary, to the Parent and any
Subsidiary and to each other owner of capital stock or other equity interests of
such Subsidiary on a pro rata basis based on their relative ownership
interests);

(ii) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;

 

27



--------------------------------------------------------------------------------

(iii) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and

(iv) the Parent may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash so long as immediately
prior to and immediately after giving effect to such proposed action, no Default
would exist.

7.06. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by such Loan
Party and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.07. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Loan Party or such Subsidiary as would be obtainable by such Loan Party or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to transactions (a) between or among a Loan Party and any of its
Subsidiaries, (b) between and among any Subsidiaries, (c) between Loan Parties,
(d) otherwise permitted hereunder or (e) with respect to the payment of
customary fees and reasonable out-of-pocket costs to, and customary indemnities
provided on behalf of, directors, officers, employees and consultants of the
Parent, the Borrower and the Subsidiaries in the ordinary course of business.

7.08. Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (a) of any
Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to any Loan Party, (b) of any Subsidiary to Guarantee the
Indebtedness of any Loan Party or (c) of any Loan Party or any Subsidiary to
create, incur, assume or suffer to exist Liens in favor of the Lender on
property of such Person; provided, however, that this clause (c) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness.

7.09. Use of Proceeds. Use the proceeds of the Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of the Loan, or
(ii) within three days after the same becomes due, any interest on the Loan, or
any upfront or other fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a) or (b), 6.04 (as
it applies to the Borrower and the Parent), 6.09, or 6.10 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

29



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 30 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 30 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 20 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Parent or the Parent ceases to own 100% of the equity interests of the Borrower;
or

(l) Liquidity. On any date, the Parent and its wholly-owned Subsidiaries shall
fail to hold cash, cash equivalent investments and Specified Investments having
a Dollar Amount aggregating in excess of (i) $400,000,000 minus (ii) the amount
of any principal prepayment of

 

30



--------------------------------------------------------------------------------

the Loan previously made by the Borrower, which cash, cash equivalent
investments and Specified Investments are owned by the Parent or its
wholly-owned Subsidiaries free and clear of any Liens of third parties.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a) declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;

(b) declare the unpaid principal amount of the Loan, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

(c) exercise all rights and remedies available to it under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of the Loan and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loan has automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (whether from the Borrower, from the Parent pursuant
to the Guaranty or otherwise) shall be applied by the Lender in such order as it
elects in its sole discretion.

ARTICLE IX

MISCELLANEOUS

9.01. Amendments; Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Lender and the Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

9.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 9.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other

 

31



--------------------------------------------------------------------------------

communications expressly permitted hereunder to be given by telephone shall be
made to the telephone number specified for notices to the applicable party on
Schedule 9.02, or to such other telephone number as shall be designated by such
party in a notice to the other party. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Lender pursuant to Article
II shall not be effective until actually received by the Lender. In no event
shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. The Loan Documents may
be transmitted and/or signed by facsimile or other electronic transmission. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties and the Lender. The Lender may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01, and to
distribute the Loan Documents for execution by the parties thereto, and may not
be used for any other purpose.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other communications
with the Lender may be recorded by the Lender, and the Borrower hereby consents
to such recording.

9.03. No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.04. Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Lender for all reasonable invoiced costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan

 

32



--------------------------------------------------------------------------------

Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Lender for all reasonable invoiced costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing and
recording charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Lender and the cost of independent public accountants
and other outside experts retained by the Lender. All amounts due under this
Section 9.04 shall be payable within ten Business Days after demand therefor
(accompanied by reasonable documentation therefor). The agreements in this
Section shall survive the termination of the Commitment and repayment,
satisfaction or discharge of all other Obligations.

9.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender, its Affiliates, and their respective directors, officers,
employees, counsel, agents and other representatives (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment or the Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, (d) the Acquisition, or (e) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. No Indemnitee
shall have any liability for any indirect or consequential damages relating to
this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 9.05 shall be payable within ten Business Days
after demand (accompanied by reasonable documentation) therefor. The agreements
in this Section shall

 

33



--------------------------------------------------------------------------------

survive the termination of the Commitment and the repayment, satisfaction or
discharge of all the other Obligations.

9.06. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.

9.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Lender and the Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) The Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment and the Loans at the time owing to it) pursuant to
documentation acceptable to the Lender and the assignee. From and after the
effective date specified in such documentation, such Eligible Assignee shall be
a party to this Agreement and, to the extent of the interest assigned by the
Lender, have the rights and obligations of the Lender under this Agreement, and
the Lender shall, to the extent of the interest so assigned, be released from
its obligations under this Agreement (and, in the case of an assignment of all
of the Lender’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.02, 9.04 and 9.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Upon request, the Borrower (at its
expense) shall execute and deliver any other documents reasonably necessary or
appropriate to give effect to such assignment and to provide for the
administration of this Agreement after giving effect thereto.

(c) An Eligible Assignee to which the Lender assigns any portion of its rights
and obligations under this Agreement pursuant to subsection (b) of this Section
shall not be entitled to receive any greater payment under Section 3.01 or 3.02
than the Lender would have been entitled to receive with respect to the interest
assigned to such Eligible Assignee, unless the

 

34



--------------------------------------------------------------------------------

assignment is made with the Borrower’s prior consent or is made after the
occurrence and during the continuance of an Event of Default. An Eligible
Assignee that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the interest assigned to such
Eligible Assignee and such Eligible Assignee agrees to provide to the Borrower
such tax forms prescribed by the IRS as are necessary or desirable to establish
an exemption from, or reduction of, U.S. withholding tax.

(d) The Lender (or a party designated by the Lender, which may include the
Borrower (and, in the event of such designation of the Borrower, the Lender
shall have no further obligations, duties or liabilities under or pursuant to
this subsection (c))), acting solely for this purpose as the agent of the
Borrower, shall maintain at the Lending Office a copy of all documentation
relating to any assignment pursuant to subsection (b) of this Section and a
register for the recordation of the names and addresses of Eligible Assignees to
which it assigns any portion of its interest under this Agreement, and the
principal amounts owing to, each such Eligible Assignee pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower and the Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time from time to time upon reasonable prior notice. To the
extent that at the time of any assignment the Borrower is maintaining the
Register, the parties to an assignment shall give prompt notice to the Borrower
of the effectiveness thereof (including the related Register information called
for above).

(e) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be made to such Participant, (ii) reduce the
principal, interest, fees or other amounts payable to such Participant
(provided, however, that the Lender may, without the consent of the Participant,
waive the right to be paid interest at the Default Rate), or (iii) release the
Parent from the Guaranty. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.02 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.09 as though it were the Lender.

 

35



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.02 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.

(g) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for the Lender as a party hereto.

(h) As used herein, the following terms have the following meanings:

“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.

9.08. Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its, and its Affiliates’, directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means

 

36



--------------------------------------------------------------------------------

all information received from any Loan Party relating to any Loan Party or any
of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by any
Loan Party, provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

9.09. Set-off. In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or the Parent, Loan Party, any such notice being waived by the
Borrower and the Parent to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, the
Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to the Lender hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not the
Lender shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. The
Lender agrees promptly to notify the Borrower and the Parent after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

9.10. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

9.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9.12. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict

 

37



--------------------------------------------------------------------------------

with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

9.13. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of the making of the Loan, and shall continue in full force and
effect as long as the Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

9.14. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.15. Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY AND
THE LENDER EACH CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY AND THE LENDER EACH
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH LOAN PARTY AND THE
LENDER EACH WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS,
WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

38



--------------------------------------------------------------------------------

9.16. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

9.17. USA Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.

ARTICLE X

CONTINUING GUARANTY

10.01. Guaranty. The Parent hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Lender, and whether arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Lender in connection with the collection or enforcement thereof). Upon the
failure by the Borrower to pay punctually any Obligation, the Parent agrees that
it shall forthwith upon demand pay to the Lender the amount not so paid at the
place and in the manner specified in the applicable Loan Document. The Lender’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Parent, and
conclusive for the purpose of establishing the amount of the Obligations.

10.02. Guaranty Absolute. The Parent guarantees that the Obligations shall be
paid strictly in accordance with the terms of the Loan Documents. The liability
of the Parent under this Guaranty is absolute and unconditional irrespective of:
(a) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Loan Documents or Obligations, or any other amendment or
waiver of or any consent to departure from any of the terms of any Loan Document
or Obligation, including any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, any other guarantee or support document, or any receipt, exchange, release
or non-perfection of any collateral, for all or any of the Loan Documents or
Obligations; (c) any present or future law, regulation or order of

 

39



--------------------------------------------------------------------------------

any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Obligation; (d) without being limited by the foregoing, any
lack of genuineness, validity, regularity or enforceability of any Loan Document
or Obligation; (e) any fact or circumstance relating to the Obligations which
might otherwise constitute a defense to the obligations of the Parent under this
Guaranty (other than indefeasible payment in full in cash of the Obligations),
or (f) any other setoff, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Loan
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, any of the Borrower or
the Parent, and the Parent hereby irrevocably waives any defenses to the
enforcement of this Guaranty it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

10.03. Rights of Lenders. The Parent consents and agrees that the Lender may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, the Parent consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
the Parent under this Guaranty or which, but for this provision, might operate
as a discharge of the Parent.

10.04. Certain Waivers. The Parent waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of the Borrower; (b) any defense based on any claim
that the Parent’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting the Parent’s
liability hereunder; (d) any right to proceed against the Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of the Lender whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Lender; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties (other than indefeasible payment in full in
cash of the Obligations). The Parent expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations. As
provided herein, this Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York.

10.05. Obligations Independent. The obligations of the Parent hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to

 

40



--------------------------------------------------------------------------------

enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.

10.06. Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitment is terminated. If any amounts are paid to the Parent in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Lender and shall forthwith be paid to the Lender to
reduce the amount of the Obligations, whether matured or unmatured, or absolute
or contingent.

10.07. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitment with respect
to the Obligations is terminated. Notwithstanding the foregoing, this Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or the Parent is made, or the Lender
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender is
in possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the Parent
under this paragraph shall survive termination of this Guaranty.

10.08. Subordination. The Parent hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Parent, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Parent as subrogee of the Lender or resulting from the
Parent’s performance under this Guaranty, to the indefeasible payment in full in
cash of all Obligations. If the Lender so request, any such obligation or
indebtedness of the Borrower to the Parent shall be enforced and performance
received by the Parent as trustee for the Lender and the proceeds thereof shall
be paid over to the Lender on account of the Obligations, but without reducing
or affecting in any manner the liability of the Parent under this Guaranty.

10.09. Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Parent or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Parent immediately upon demand by
the Lender.

10.10. Condition of Borrower. The Parent acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Parent requires, and that the Lender has no duty, and the Parent is not relying
on the Lender at any time, to disclose to the Parent any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor

 

41



--------------------------------------------------------------------------------

(the Parent waiving any duty on the part of the Lender to disclose such
information and any defense relating to the failure to provide the same).

[signature pages follow]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PMC-SIERRA US, INC., as the Borrower By:  

/s/ Brian Talbert

Name:   Brian Talbert Title:   Chief Financial Officer

PMC-SIERRA, INC.,

as the Parent

By:  

/s/ Michael W. Zellner

Name:   Michael W. Zellner Title:   Chief Financial Officer

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as the Lender

By:

 

/s/ Christina Felsing

Name:

 

Christina Felsing

Title:

 

Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12

ERISA COMPLIANCE

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

All debt currently existing under the Indenture, dated as of October 26, 2005,
between PMC-Sierra, Inc. and U.S. Bank National Association, as trustee.



--------------------------------------------------------------------------------

SCHEDULE 9.02

NOTICE ADDRESSES AND LENDING OFFICE

BORROWER:

PMC-SIERRA US, INC.

3975 Freedom Circle, Suite 300

Santa Clara, CA 95054

Attention: Treasurer

Telephone: (408) 239-8118

Facsimile: (408) 239-8166

Website Address: www.pmc-sierra.com

LENDER:

Lending Office for Loans, payments with

respect thereto and payments of fees:

BANK OF AMERICA, N.A.

Building B

2001 Clayton Road

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attn: Robert (Bobby) Nicoles, Credit Services

Telephone: (925) 675-7478

Facsimile: (888) 969-2637

Electronic Mail: Robert.nicoles@baml.com

Bank of America, N.A.

New York, NY

Account No. 3750836479

ABA# 026009593

Ref: PMC Sierra / Attn: Bobby Nicoles

Notices (other than Requests for Loans):

BANK OF AMERICA, N.A.

6th Floor, 315 Montgomery Street

Mail Code: CA5-704-06-37

San Francisco, CA 94104-1866

Attn: Christina M. Felsing, Vice President

Telephone: (415) 913-2790

Facsimile: (415) 913-2358

Electronic mail: Christina.m.felsing@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date: November     , 2010

 

To: Bank of America, N.A.

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 18,
2010 (the “Agreement”; the terms defined therein being used herein as therein
defined), among PMC-Sierra US, Inc., a Delaware corporation (the “Borrower”),
PMC-Sierra, Inc., a Delaware corporation and Bank of America, N.A.

The undersigned hereby requests the borrowing of the Loan.

 

  1. On                      (a Business Day).

 

  2. In the amount of $         .

 

PMC-SIERRA US, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

A-1